No. 04-01-00275-CR
John ENOCH,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2000CR3456
Honorable Philip A. Kazen, Jr., Judge Presiding
Opinion by:	Alma L. López, Justice
Sitting:	Alma L. López, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	April 10, 2002
AFFIRMED
	John Enoch ("Enoch") pled guilty to murder.  Enoch's court-appointed attorney filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), in which he concludes that the appeal
has no merit.  Counsel provided Enoch with a copy of the brief and informed him of his right to
review the record and file his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San
Antonio 1996, no pet.). 
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.
							Alma L. López, Justice
DO NOT PUBLISH